Citation Nr: 0810047	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  04-04 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include depression.  

2.  Entitlement to service connection for a chronic 
disability manifested by arthralgias, myalgias, fatigue, and 
sleep apnea claimed as due to Gulf War Syndrome and/or an 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to 
August 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Baltimore, Maryland, Regional Office (RO) which, in pertinent 
part, denied service connection for depression and a chronic 
disability manifested by arthralgias, myalgias, fatigue, and 
sleep apnea claimed as due to Gulf War Syndrome.  In October 
2006, the Board remanded the veteran's claims to the RO for 
additional action.  

The issue of the veteran's entitlement to service connection 
for a chronic disability manifested by arthralgias, myalgias, 
fatigue, and sleep apnea claimed as due to Gulf War Syndrome 
and/or an undiagnosed illness is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the veteran 
if further action is required on his part.  


FINDING OF FACT

A chronic acquired psychiatric disorder was not objectively 
shown during active service or for many years thereafter.  
The veteran's adjustment disorder has not been shown to have 
originated during active service.  


CONCLUSION OF LAW

A chronic acquired psychiatric disorder to include depression 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326(a) 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim for service connection for a chronic acquired 
psychiatric disorder, the Board observes that the RO issued 
VCAA notices to the veteran in December 2000, January 2001, 
October 2002, August 2006, and October 2006 which informed 
him of the evidence needed to support a claim of entitlement 
to service connection and the assignment of an evaluation and 
effective date of an initial award of service connection; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claim.  Such notice effectively 
informed him of the need to submit any relevant evidence in 
his possession.  The December 2000, January 2001, and October 
2002 VCAA notices were issued prior to the December 2002 
rating decision from which the instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded VA examinations for 
compensation purposes.  The examination reports are of 
record.  The Board remanded the issue to the RO for 
additional development.  There remains no issue as to the 
substantial completeness of the veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2007).  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or 


injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection for 
post-traumatic stress disorder (PTSD) requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2007); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f) (2007).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

The veteran's service medical records do not refer to a 
chronic acquired psychiatric disorder.  At a March 2002 VA 
examination for compensation purposes, the veteran complained 
of bouts of depression and mood swings.  The veteran's claims 
file was not available for review.  The veteran was reported 
to have no "past psychiatric history."  The veteran was 
diagnosed with "an adjustment disorder with mild anxiety 
features linked to current financial circumstances."  

At a February 2007 VA examination, the veteran reported 
having experienced traumatic events while serving in 
Southwest Asia.  The veteran was diagnosed with an adjustment 
disorder with mixed emotional features.  The examiner 
commented that:

After reading the c-folder, the 
electronic medical records and the 
medical literature, it is reasonable to 
conclude that the veteran's allegations 
of manifesting PTSD linked to the service 
is not supported at this time by 
objective clinical findings or 
contemporaneous records on file.  

In a September 2007 addendum to the February 2007 VA 
examination report, the examiner clarified that the veteran's 
adjustment disorder was "not linked to the service."  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  A 
chronic acquired psychiatric disorder was not objectively 
shown during active service or for many years thereafter.  
The veteran's adjustment disorder has not been objectively 
shown to have originated during active service.  Indeed, the 
existence of such an etiological relationship has been 
specifically negated by the examiner at the February 2007 VA 
examination for compensation purposes.  

The veteran's claim is supported solely by his accredited 
representative's and his own written statements on appeal.  
Such statements are insufficient to establish the diagnosis 
or causation of a particular condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
any objective evidence of the onset of a chronic acquired 
psychiatric disorder during active service or that such 
disability otherwise originated during active service, the 
Board finds that a preponderance of the evidence is against 
service connection for a chronic acquired psychiatric 
disorder to include depression.  


ORDER

Service connection for a chronic acquired psychiatric 
disorder to include depression is denied.


REMAND

In its October 2006 Remand instructions the Board directed 
that:

When the above development has been 
completed, the veteran must be afforded 
an additional VA examination to determine 
the etiology of the veteran's current 
arthralgias, myalgias, fatigue, and sleep 
apnea.  The VA examiner conducting this 
examination need not be a Gulf War 
Syndrome specialist, but must have 
experience in diagnosing same.  The 
claims file and a copy of this Remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner must record 
all pertinent medical complaints, 
symptoms, and clinical findings, and 
ensure that all guidelines for Gulf War 
Syndrome examinations have been followed.  
The examiner must state, based on a 
review of all service and post-service 
medical records in the claims file, 
whether the veteran's arthralgias, 
myalgias, fatigue, and/or sleep apnea, 
are manifestations of Gulf War Syndrome. 

If the arthralgias, myalgias, fatigue, 
and/or sleep apnea, are not found to be 
manifestations of Gulf War Syndrome, the 
examiner is to state whether any of these 
symptoms are, individually or 
collectively, a diagnosable disorder(s), 
and if so, whether the disorder(s) are 
related to the veteran's military 
service.  A complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide the above 
requested opinions without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.  (emphasis 
added.)  

In response to the Board's remand instructions, the veteran 
was afforded a February 2007 VA examination for compensation 
purposes.  The veteran was diagnosed with sleep apnea and a 
history of fatigue.  The examiner did not advance an opinion 
as to whether the diagnosed sleep apnea and history of 
fatigue were manifestations of Gulf War Syndrome and/or an 
undiagnosed illness or were otherwise related to active 
service.  The Board acknowledges that the RO attempted to 
comply with the remand instructions.  However, the report of 
the February 2007 VA examination for compensation purposes is 
deficient.  The Court has held that the RO's compliance with 
the Board's remand instructions is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, this case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007) are 
fully met.  

2.  Then again schedule the veteran for a 
VA examination to determine the etiology 
of his chronic sleep apnea and history of 
fatigue.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  The examiner or 
examiners should specifically state 
whether the veteran's chronic sleep apnea 
and history of fatigue are manifestations 
of Gulf War Syndrome and/or an 
undiagnosed illness.  

The examiner or examiners must advance an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
chronic sleep apnea and history of 
fatigue were initially manifested during 
active service or otherwise originated 
during active service.  

Send the claims folder to the examiner or 
examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.

3.  Then readjudicate the veteran's claim 
of entitlement to service connection for 
a chronic disability manifested by 
arthralgias, myalgias, fatigue, and sleep 
apnea claimed as due to Gulf War Syndrome 
and/or an undiagnosed illness.  If the 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


